Title: From John Adams to Thomas Jefferson, 25 December 1787
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            London Decr. 25. 1787
          
          By the last Post I answered your Letter of the 12, and Yesterday received yours of the 16.— Com. Jones has before now delivered you dispatches that will Serve no doubt for your direction. Mr Van staphorst, will have no Objection to an handsome Commission, for paying off, the Debt Mr Fizeaux mentions: and Mr Fizeau, will be glad

to have it paid off, that the Money Lenders not knowing what to do with their Money may be tempted to put it into his French loan. But I am persuaded the Money Lenders on receiving their Interest would very willingly let the Principal remain, till the Arrangements of Congress can discharge it.— it will cost the United States Eight Per Cent, to transfer this debt, and four or five thousand Guilders are worth Saving.
          It would rejoice me in my soul to meet you, before I embark for America. But I am so ill, of an uncommon Cold, the present Weather is so formidable and a Journey to Holland in the Winter is So cruel, that I am obliged to excuse myself from taking leave in Person of the States general, and shall Send a Memorial. The Time for me is short and there are many Things to do, so that I must confine myself to London, but if you could venture over here and See the August Spectakle of Mr Hastings’s Impeachment, you would make us all very happy.
          I Should advise you, by all means to make a Journey to Holland: but not before the Month of May. a Letter to some of the Corps Diplomatique, will introduce You to them and to Court. and Messrs Willinks and Vanstaphorsts will Shew you Amsterdam, and explain to you Money matters.
          With Sincere Esteem and Affection, I am / Dear sir your most obedient and most / humble servant
          
            John Adams
          
        